 BEERS GUIDANCE CLINIC, INC.Clifford W. Beers Guidance Clinic, Inc. and Local1303-71 of Council #4, American Federation ofState, County and Municipal Employees, AFL-CIO. Case AO-240February 2, 1983ADVISORY OPINIONA petition and a brief in support thereof werefiled on October 21 and November 8, 1982, respec-tively, by Clifford W. Beers Guidance Clinic, Inc.,herein called the Employer, for an advisory opin-ion, in conformity with Sections 102.98 and 102.99of the National Labor Relations Board Rules andRegulations, Series 8, as amended, seeking to deter-mine whether the Board would assert jurisdictionover the Employer. On November 15, 1982, Local1303-71 of Council #4, American Federation ofState, County and Municipal Employees, AFL-CIO, herein called the Union, filed a brief in oppo-sition. Subsequently, the Employer filed a replybrief.In pertinent part, the Employer's petition andsupporting brief and the Union's opposition briefallege as follows:(1) On February 28, 1973, the Union was certi-fied, Case E-2358, by the Connecticut State Boardof Labor Relations, herein called the State Board,as the exclusive bargaining representative of certainemployees of the Employer. On October 4, 1982,the Union filed an unfair labor practice chargewith the State Board alleging that the Employer,without negotiating to impasse, unilaterally imple-mented changes in wages and other conditions ofemployment. This charge is currently pendingbefore the State Board, Case U-7484.(2) The Employer is a private, nonprofit Con-necticut corporation engaged in providing a widerange of psychiatric, diagnostic, and psychothera-peutic services to children with emotional prob-lems and their families. The Employer serviceslargely through outpatient and community out-reach programs.(3) During the fiscal year ending June 30, 1982,the Employer received revenues totaling approxi-mately $1 million which included $500,000 in stateand municipal grants and contributions, $60,000 inFederal Social Security Act reimbursements (TitleXIX), $24,000 in grant funds from the NationalCenter for Disease Control, $155,000 in UnitedWay grants, and at least $6,000 in payments fromout-of-state insurance companies. During the sameperiod, the Employer purchased services, supplies,and other goods valued in excess of $100,000,which purchases were made either directly or indi-rectly from suppliers located outside the State ofConnecticut.(4) The Union neither admits nor denies theaforesaid commerce data and alleges that it hasbeen unable to verify the Employer's data. TheState Board has made no findings with respectthereto.(5) There is no representation or unfair laborpractice proceeding involving the same labor dis-pute pending before this Board.(6) Although served with a copy of the petition,no response, as provided by the Board's Rules andRegulations, has been filed by the State Board.On the basis of the above, the Board is of theopinion that:1. The Employer is a private, nonprofit Con-necticut corporation engaged in providing a widerange of psychiatric, diagnostic, and psychothera-peutic services to children with emotional prob-lems and their families.2. The thrust of the Union's brief in oppositionto the petition herein is that, as it is the Board'spolicy to extend comity to state-run elections andto prohibit forum shopping by employers, the Em-ployer's motivation should be considered and thepetition dismissed.' The basic issue presented bythe Union is whether the Board should advise thatthe State Board is not precluded, as a matter ofcomity, from processing to a final conclusion theunfair labor practice proceeding now before it at atime when the State Board has jurisdiction overthe Employer. This issue does not fall within theintendment of the Board's advisory opinion rules.2The Board's advisory opinion proceedings "are de-signed primarily to determine questions of jurisdic-tion by application of the Board's discretionarystandards to the 'commerce' operations of an em-ployer."3As the Employer received revenues to-taling approximately S1 million, and it purchasedservices, supplies, and other goods valued in excessof $100,000, which purchases were made either di-rectly or indirectly from suppliers out of State, wefind that it would effectuate the policies of the Actto assert jurisdiction.'Accordingly, the parties are advised that, underSection 102.103 of the Board's Rules and Regula-tions, Series 8, as amended, on the allegations pre-' In its brief the Union alleges that, since the Employer has beenunionized for almost 10 years and since there has been no change in cir-cumstances to justify the Employer's actions, the only reason for the Em-ployer's petition for advisory opinion is to justify its refusal to bargainwith the Union and to attempt to force an election by this Board. In itsreply brief, the Employer denies that it is seeking an election; on the con-trary, it specifically disclaims having evidence that a question concerningrepresentation exists, and affirms that the Union is the exclusive collec-tive-bargaining representative of its employees.I District 65. Wholesale, Retail, Office & Processing Union, 186 NLRB791 (1970).I Ibid.' Child and Family Service of Springfield, Inc., 220 NLRB 37 (1975).266 NLRB No. 1689 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented herein, the Board would assert jurisdiction over the Employer's operations with respect tolabor disputes cognizable under Sections 8, 9, and' Contrary to the implication contained in the Union's brief, by enter- 10 of the Act.5taininSthi petition and advising of its probable jurisdiction, the Board inno way expresses an opinion as to what resolution it would make of anyunfair labor practice charge, or petition for an election, brought before it.